t c summary opinion united_states tax_court michael wayne and joan elizabeth bedwell petitioners v commissioner of internal revenue respondent docket no 18801-06s filed date michael wayne bedwell and joan elizabeth bedwell pro sese david q cao for respondent gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax the deficiency determination was based on the disallowance of a dollar_figure deduction petitioner husband claimed as alimony on petitioners’ federal_income_tax return the question we consider is whether petitioners are entitled to the dollar_figure alimony deduction background2 petitioners resided in texas at the time their petition was filed petitioner michael bedwell mr bedwell was married to petitioner joan elizabeth bedwell mrs bedwell during mr bedwell was married to karen melissa edwards ms edwards until date when they were divorced the final divorce decree contained a detailed division of property between mr bedwell and ms edwards each party was allowed to retain his or her personal_property and to be responsible for any debt connected with the delineated personal_property each party was also allowed to keep his or her individual_retirement_accounts iras mr bedwell was allowed to keep his real_property in texas and jointly owned real_property in tennessee the parties’ stipulation of facts and attached exhibits is incorporated by this reference on the basis of testimony and record of the divorce proceeding mr bedwell was ordered to pay ms edwards dollar_figure of which dollar_figure was payable during and dollar_figure was payable on either the sale of the jointly owned real_property in tennessee or date whichever was earlier the divorce decree does not specifically denominate the purpose of the dollar_figure payment ie whether it was alimony or a property settlement or whether the requirement to make the two annual payments would terminate upon the death of either party the value of the tennessee real_property was not set forth in the decree and it was not designated as the source of the dollar_figure in payments to ms edwards in accordance with the divorce decree mr bedwell made equal dollar_figure payments to ms edwards during and in connection with the divorce proceeding the deposition of ms edwards was taken on date ms edwards received only limited amounts of monthly income she was able to live with friends and incurred only nominal living_expenses she did some work at a horse farm in exchange for board and food for her horses and was rarely paid anything in exchange for her work ms edwards was also a substitute aerobics instructor and occasionally received dollar_figure for teaching a class ms edwards had outstanding debt obligations that relatives and others were helping to pay petitioners on date timely filed their federal_income_tax return on which they claimed as an alimony deduction the dollar_figure payment to ms edwards discussion the sole question we consider is whether the dollar_figure payment made to ms edwards was alimony or part of a property settlement on brief respondent argues that he bears no burden in this case petitioners have not questioned respondent’s argument and instead argue that the evidence in the record would support our holding that the dollar_figure payment is deductible_alimony accordingly to the extent relevant petitioners bear the burden_of_proof in this proceeding see sec_7491 rule a sec_215 allows a deduction for alimony paid during a taxable_year sec_215 broadly defines alimony as a payment includable in the gross_income of the recipient sec_71 provides that a payment is alimony or separate_maintenance if a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse the parties are in agreement that the first three requirements of sec_71 are met their disagreement focuses upon whether the fourth requirement is met the question of whether mr bedwell was required to make the dollar_figure payments after ms edwards’s death is a matter to be decided under the law of the state of tennessee in an unreported case the tennessee court_of_appeals explained as follows the preference under tennessee law for rehabilitative and transitional spousal support there are four separate classes of spousal support in tennessee including rehabilitative alimony alimony in futuro or periodic alimony alimony in solido or lump-sum alimony and transitional alimony tennessee law recognizes a statutory preference for rehabilitative spousal support and transitional spousal support t c a c supp now d bratton v bratton s w 3d tenn perry v perry s w 3d tenn crabtree v crabtree s w 3d tenn this statutory preference does not entirely displace the other forms of spousal support when the facts of the case warrant long-term or more open-ended support aaron v aaron s w 2d tenn isbell v isbell s w 2d tenn t c a d c supp now recodified at t c a t c a f t c a h t c a d d supp now recodified at t c a g gillespie v gillespie no e2006-00734-r3-cv slip op pincite tenn ct app date petitioners argue that the dollar_figure payments constituted rehabilitative or transitional alimony rehabilitative or transitional alimony terminates upon the death of the recipient tenn code ann sec d and supp accordingly if the dollar_figure payment is in futuro transitional or rehabilitative alimony under tennessee law mr bedwell would be entitled to a dollar_figure deduction and if it is in solido he would not be so entitled the tennessee rehabilitative support and maintenance statute in relevant part provides as follows d it is the intent of the general assembly that a spouse who is economically disadvantaged relative to the other spouse be rehabilitated whenever possible by the granting of an order for payment of rehabilitative temporary support and maintenance where there is such relative economic disadvantage and rehabilitation is not feasible in consideration of all relevant factors including those set out in this subsection then the court may grant an order for payment of support and maintenance on a long-term basis or until the death or remarriage of the recipient except as otherwise provided in subdivision a rehabilitative support and maintenance is a separate class of spousal support as distinguished from alimony in solido and periodic alimony in determining whether the granting of an order for payment of support and maintenance to a party is appropriate and in determining the nature amount length of term and manner of payment the court shall consider all relevant factors including a the relative earning capacity obligations needs and financial resources of each party including income from pension profit sharing or retirement plans and all other sources b the relative education and training of each party the ability and opportunity of each party to secure such education and training and the necessity of a party to secure further education and training to improve such party's earning capacity to a reasonable level c the duration of the marriage d the age and mental condition of each party e the physical condition of each party including but not limited to physical disability or incapacity due to a chronic debilitating disease f the extent to which it would be undesirable for a party to seek employment outside the home because such party will be custodian of a minor child of the marriage g the separate assets of each party both real and personal tangible and intangible h the provisions made with regard to the marital property as defined in i the standard of living of the parties established during the marriage j the extent to which each party has made such tangible and intangible contributions to the marriage as monetary and homemaker contributions and tangible and intangible contributions by a party to the education training or increased earning power of the other party k the relative fault of the parties in cases where the court in its discretion deems it appropriate to do so and l such other factors including the tax consequences to each party as are necessary to consider the equities between the parties tenn code ann sec d west transitional alimony was enacted in a tennessee statute which in pertinent part provides as follows transitional alimony means a sum of money payable by one party to or on behalf of the other party for a determinate period of time transitional alimony shall terminate upon the death of the recipient and as provided in subdivision a which provision shall apply to transitional alimony transitional alimony is awarded when the court finds that rehabilitation is not necessary but the economically disadvantaged spouse needs assistance to adjust to the economic consequences of a divorce legal_separation or other proceeding where spousal support may be awarded such as a petition for an order of protection tenn code ann sec d d west respondent contends the transitional alimony statutory provision may not have been enacted at the time of the issuance of the divorce decree the provision was to have taken effect upon becoming law tenn pub acts ch although the provision contains the statement that it was signed into law on date there is a legislative amendment to the provision indicating that chapter was approved by the governor on date this is significant because the divorce decree is dated date id n we have considered the record and conclude and hold that the dollar_figure payment was deductible_alimony the record presents a factual pattern that fits within the tennessee statutory and caselaw definitions for rehabilitative or transitional support or maintenance we note that tennessee law contains a statutory preference for rehabilitative spousal support and transitional spousal support tenn code ann sec d c supp the divorce decree contains a detailed division of the property of the parties after the division of property the decree provides for payments to ms edwards over and above the property division the evidence in the record shows that ms edwards was not in a position to support herself and the property provided for her in the decree was subject_to debt and she was also accruing monthly expenditures such as expenses for her horses which were being boarded by others in addition ms edwards had no means of support other than the nominal amounts she was earning which fell far short of her obligations and incurred expenses the dollar_figure payments were obviously designed to temporarily rehabilitate ms edwards’s financial situation and to give her time to become financially self-sufficient to that effect the decree of the payments fits exactly within the intent and definition of rehabilitative alimony which terminates upon the death of either party because we have decided that the rehabilitative provision applies it is unnecessary to decide the effective date of the transitional alimony provision it is noted however that reliance on the transitional alimony provision would also have resulted in a holding for petitioners finally we note that it is highly unlikely that the dollar_figure payments were part of the property division each party was given a substantial amount of property the property was their separate_property with the exception of a jointly owned parcel of realty in tennessee the payments however were not conditioned on the sale of the tennessee real_property and there is no indication in the record that the tennessee property was burdened by debt purchased with assets of ms edwards and or had any equity or value accordingly and although the divorce decree was not specific the award of the temporary alimony is under the facts of this case not a property settlement to reflect the foregoing decision will be entered for petitioners
